 326 NLRB No. 911NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Rural/Metro of Texas LP and Professional EMTS andParamedics (PEP), a Division of InternationalBrotherhood of Boilermakers, Iron Ship Build-ers, Blacksmiths, Forgers and Helpers, AFLŒCIO, CFL. Case 16ŒCAŒ19319Œ4September 21, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on May 28, 1998,1 the Act-ing General Counsel of the National Labor RelationsBoard issued a complaint on June 24, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union's
request to bargain following the Union's certification in
Case 16ŒRCŒ10003.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in theBoard's Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On August 3, the Acting General Counsel filed a Mo-tion for Summary Judgment.  On August 5, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.2  TheActing General Counsel filed a reply.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits its refusal to bargain, butattacks the validity of the certification on the basis of the
Board's unit determination in the representation pro-ceeding.  Specifically, the Respondent reiterates its con-tention, raised and rejected in the representation case,that the petitioned-for unit of paramedics at its Grand
Prairie, Texas location is not an appropriate unit, and that
the only unit appropriate for collective-bargaining pur-poses consists of all of its paramedics, emergency medi-cal technicians (EMTs), dispatchers, and mechanics em-ployed at its facilities in Dallas, Arlington, and GrandPrairie, Texas.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-                                                       1 All subsequent dates are in 1998.2 The Respondent™s request for oral argument is denied.cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Delaware cor-poration with an office and place of business in GrandPrairie, Texas, has been engaged in the business of pro-viding ambulance services.  During the 12-month periodpreceding issuance of the complaint, the Respondent in
conducting its business operations described above, pur-chased and received at its Dallas, Texas facilities materi-als and goods valued at more than $50,000 directly frompoints outside the State of Texas.  We find that the Re-spondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that the
Union is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held April 6, the Union wascertified on April 14 as the exclusive collective-bargaining representative of the employees in the fol-lowing appropriate unit:Included:  All regular full-time and part-time para-medics, including Field Training Officers employed bythe Employer in Grand Prairie, Texas.Excluded:  All other employees, including supervisorsand guards, as defined by the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B.  Refusal to BargainSince on or about May 9 and 11, the Union has re-quested the Respondent to bargain and, since on or aboutMay 9, the Respondent has refused.  We find that this
refusal constitutes an unlawful refusal to bargain in vio-lation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after May 9, to bargain with theUnion as the exclusive collective-bargaining representa-tive of employees in the appropriate unit, the Respondenthas engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Rural/Metro of Texas LP, Grand Prairie,Texas, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Professional EMTS andParamedics (PEP), a Division of International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, CFL, as the exclusive
collective-bargaining representative of the employees in
the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,and if an understanding is reached, embody the under-standing in a signed agreement:Included:  All regular full-time and part-time para-medics, including Field Training Officers employed bythe Employer in Grand Prairie, Texas.Excluded:  All other employees, including supervisorsand guards, as defined by the Act.(b)  Within 14 days after service by the Region, post atits facility in Grand Prairie, Texas, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 16after being signed by the Respondent's authorized repre-                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂsentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since May 9, 1998.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C. September 21, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ denial of the Employer™srequest for review of the Regional Director™s Decision
and Direction of Election, in which he found appropriate
a unit limited to the Employer™s paramedics employed at
its Grand Prairie, Texas facility.  Accordingly, I dissent
here from my colleagues™ finding that the Employer vio-lated Section 8(a)(5) and (1) of the Act in this certifica-tion-testing  proceeding.   Dated, Washington, D.C.J. Robert Brame III,                     Member          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we violated theNational Labor Relations Act and has ordered us to post and abideby this notice.WE WILL NOT refuse to bargain with ProfessionalEMTS and Paramedics (PEP), a division of InternationalBrotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, CFL, as the ex- RURAL/METRO OF TEXAS LP3clusive representative of the employees in the bargainingunit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL , on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:Included:  All regular full-time and part-time para-medics, including Field Training Officers employed byus in Grand Prairie, Texas.Excluded:  All other employees, including supervisorsand guards, as defined by the Act.RURAL/METRO OF TEXAS LP